DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10, 12-21, 24, 26-29 are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 12-19, 21, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,782,433 to Goi et al. (“Goi”) in view of U.S. Publication No. 2017/0203837 to Gmirya et al. (“Gmirya”) and EP 0481584 to Churchill et al. (“Churchill”).
Regarding independent claim 1, Goi teaches an aircraft drive system comprising: a main rotor gear assembly (29-34, 23-25, 39) comprising a first input (shaft (72b) extending between (45) and (29); FIGS. 1 and 4; Col. 5, lines 44-46) and a second input (shaft (72a) extending between (46) and (30); FIGS. 1 and 4; Col. 5, lines 44-46); a first drive system comprising a first engine reduction gearbox (45) connecting a first engine (21) to the first input of the main rotor gear assembly at a reduced shaft speed (FIGS. 1, 2, and 4; Col. 3, lines 40-47); a second drive system independent from and redundant with the first drive system (FIG. 1), the second drive system comprising a second engine reduction gearbox (46) connecting a second engine (22) to the second input of the main rotor gear assembly at the reduced shaft speed (FIGS. 1, 2, and 4; Col. 3, lines 40-47); a tail rotor drive shaft assembly connected to an output of the main rotor gear assembly, wherein the tail rotor drive shaft assembly comprises one or more tail rotor drive shafts (40, FIG. 1; Col. 3, line 66 to Col. 4, line 2), the tail rotor drive shaft assembly having a proximal and a distal end (FIG. 1); two or more accessory gear assemblies (35, 36), each connected directly to the main rotor gear assembly independently from one another (FIG. 1); two or more accessories (37, 38) comprising two or more cooling fans, or two or more oil pumps, two or more hydraulic power packs, or two or more generators (Col. 3, lines 8-11; Col. 4, lines 2-4), wherein each of the two or more accessories is connected to one of the two or more accessory gear assemblies (FIG. 1), wherein the second accessory gear assembly (36) is independent from and redundant with the first accessory gear assembly (35, FIG. 1; Col. 3, lines 8-11).
Goi appears to teach two or more accessories (37, 38) comprising two or more cooling fans, or two or more oil pumps, or two or more hydraulic power packs, or two or more generators (Col. 3, lines 8-11; Col. 4, lines 2-4). Specifically, Goi appears to teach that accessory (37) comprises “a lubricating oil pump, a hydraulic pump, and a cooling fan”; while accessory (38) also comprises “a lubricating oil pump, a hydraulic pump, and a cooling fan” (Col. 4, lines 2-4). For example, Goi reads “In case one of the pair of engines fails to operate, the tail rotor and accessories can be driven by the other of the pair of engines so that it is possible to continue to fly” (Col. 3, lines 7-11). 
In case it is argued, however, that Goi does not explicitly teach this limitation, then it is well settled that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04. In this case, applicant has not shown patentable significance of including two or more of each accessory. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi such that the accessories comprise two or more cooling fans, or two or more oil pumps, or two or more hydraulic power packs, or two or more generators, so that the accessories continue to function in case one of the pair of engines fails to operate (Goi at Col. 3, lines 8-11).
While Goi teaches a main rotor gear assembly (29-34, 23-25, 39), and first and second accessory gear assemblies (35, 36), Goi does not explicitly teach a main rotor gearbox, and first and second accessory gearboxes. Also, Goi does not explicitly teach the first accessory gearbox has a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and the second accessory gearbox has a non-pressurized lubrication system independent from the lubrication system associated with the main rotor gearbox. 
As shown in Churchill, it was well known in the art to include housing around gear assemblies, thus providing gearboxes (FIGS. 1-3; Col. 1, line 1 to Col. 23, line 7). Churchill also teaches to include self-contained and non-pressurized lubrication systems in gearboxes (Col. 1, lines 10-52; FIG. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi by including housing around the main rotor gear assembly and accessory gear assemblies, thus providing a main rotor gearbox and first and second accessory gearboxes, and to include self-contained and non-pressurized lubrication systems in each of the gearboxes, as taught by Churchill, in order to protect the gearing components from debris while properly lubricating them. Churchill teaches that such modification reduces friction of the gearing components without having to rely on pumps, especially since pumps require pressure build up and thus deliver only marginal amounts of lubricant upon start-up (see, e.g., Churchill at Col. 1, lines 10-33). Thus, the combined teachings of Goi and Churchill provides a drive assembly wherein the first accessory gearbox has a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and the second accessory gearbox has a non-pressurized lubrication system independent from the lubrication system associated with the main rotor gearbox. 
The combination of Goi and Churchill does not explicitly teach each of the one or more tail rotor drive shafts is connected to one or more bearing assemblies, and an intermediate tail rotor gearbox connected to a distal end of the one or more tail rotor drive shafts, wherein the intermediate tail rotor gearbox is connected to a tail rotor gearbox via the tail rotor drive shaft assembly.
Gmirya teaches an aircraft drive system, wherein each of the one or more tail rotor drive shafts (34, 36) is connected to one or more bearing assemblies (40), and an intermediate tail rotor gearbox (80) connected to a distal end of the one or more tail rotor drive shafts, wherein the intermediate tail rotor gearbox (80) is connected to a tail rotor gearbox (82) via the tail rotor drive shaft assembly (FIGS. 1 and 2; ¶ [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi and Churchill combination and further include the bearing assemblies and intermediate tail rotor gearbox, as taught by Gmirya, in order to add flexibility, thus allowing some relative displacement between shaft segments, while still transmitting torque between the shaft segments (see, e.g., Gmirya at ¶ [0026]). 
Regarding independent claim 15, Goi teaches a method of providing redundant power to a main rotor gear assembly comprising: providing the main rotor gear assembly (29-34, 23-25, 39) comprising a first input (shaft (72b) extending between (45) and (29); FIGS. 1 and 4; Col. 5, lines 44-46) and a second input (shaft (72a) extending between (46) and (30); FIGS. 1 and 4; Col. 5, lines 44-46); connecting a first drive system to the first input of the main rotor gear assembly at a reduced shaft speed (FIGS. 1, 2, and 4; Col. 3, lines 40-47), the first drive system comprising a first engine reduction gearbox (45) connecting a first engine (21) to the first input of the main rotor gear assembly at the reduced shaft speed (FIGS. 1, 2, and 4; Col. 3, lines 40-47); connecting a second drive system to the second input of the main rotor gear assembly at the reduced shaft speed, wherein the second drive system is independent from and redundant with the first drive system (FIGS. 1, 2, and 4; Col. 3, lines 40-47), the second drive system comprising a second engine reduction gearbox (46) connecting a second engine (22) to the second input of the main rotor gear assembly at the reduced shaft speed (FIGS. 1, 2, and 4; Col. 3, lines 40-47); connecting a tail rotor drive shaft assembly to an output of the main rotor gear assembly (FIG. 1; Col. 3, line 66 to Col. 4, line 2), wherein the tail rotor drive shaft assembly comprises one or more tail rotor drive shafts (40), the tail rotor drive shaft assembly having a proximal and a distal end (FIG. 1); providing two or more accessory gear assembly (35, 36); connecting the two or more accessory gear assembly directly to the main rotor gear assembly independently from one another (FIG. 1); mounting a first accessory gear assembly (35) of the two or more accessory gear assemblies to connect the main rotor gear assembly with one or more first accessories (37, FIG. 1); mounting a second accessory gear assembly (36) of the two or more accessory gear assemblies to connect the main rotor gear assembly with one or more second accessories (38, FIG. 1), wherein the second accessory gear assembly is independent from and redundant with the first accessory gear assembly (FIG. 1); and mounting the one or more first accessories (37) comprising one or more first cooling fans, or one or more first oil pumps, one or more first hydraulic power packs, or one or more first generators (Col. 3, lines 8-11; Col. 4, lines 2-4), wherein the one or more first accessories are connected to the first accessory gear assembly (FIG. 1); and mounting the one or more second accessories (38) comprising one or more second cooling fans, or one or more second oil pumps, one or more second hydraulic power packs, or one or more second generators (Col. 3, lines 8-11; Col. 4, lines 2-4), wherein the one or more second accessories are connected to the second accessory gear assembly (FIG. 1).
Goi appears to teach first and second accessories (37, 38) comprising first and second cooling fans, or first and second oil pumps, or first and second hydraulic power packs, or first and second generators (Col. 3, lines 8-11; Col. 4, lines 2-4). Specifically, Goi appears to teach that accessory (37) comprises “a lubricating oil pump, a hydraulic pump, and a cooling fan”; while accessory (38) also comprises “a lubricating oil pump, a hydraulic pump, and a cooling fan” (Col. 4, lines 2-4). For example, Goi reads “In case one of the pair of engines fails to operate, the tail rotor and accessories can be driven by the other of the pair of engines so that it is possible to continue to fly” (Col. 3, lines 7-11). 
In case it is argued, however, that Goi does not explicitly teach this limitation, then it is well settled that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04. In this case, applicant has not shown patentable significance of including two or more of each accessory. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi such that the accessories comprise first and second cooling fans, or first and second oil pumps, or first and second hydraulic power packs, or first and second generators, so that the accessories continue to function in case one of the pair of engines fails to operate (Goi at Col. 3, lines 8-11).
While Goi teaches a main rotor gear assembly (29-34, 23-25, 39), and first and second accessory gear assemblies (35, 36), Goi does not explicitly teach a main rotor gearbox, and first and second accessory gearboxes. Also, Goi does not explicitly teach the first accessory gearbox has a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and the second accessory gearbox has a non-pressurized lubrication system independent from the lubrication system associated with the main rotor gearbox. 
As shown in Churchill, it was well known in the art to include housing around gear assemblies, thus providing gearboxes (FIGS. 1-3; Col. 1, line 1 to Col. 23, line 7). Churchill also teaches to include self-contained and non-pressurized lubrication systems in gearboxes (Col. 1, lines 10-52; FIG. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi by including housing around the main rotor gear assembly and accessory gear assemblies, thus providing a main rotor gearbox and first and second accessory gearboxes, and to include self-contained and non-pressurized lubrication systems in each of the gearboxes, as taught by Churchill, in order to protect the gearing components from debris while properly lubricating them. Churchill teaches that such modification reduces friction of the gearing components without having to rely on pumps, especially since pumps require pressure build up and thus deliver only marginal amounts of lubricant upon start-up (see, e.g., Churchill at Col. 1, lines 10-33). Thus, the combined teachings of Goi and Churchill provides a drive assembly wherein the first accessory gearbox has a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and the second accessory gearbox has a non-pressurized lubrication system independent from the lubrication system associated with the main rotor gearbox.
 The combination of Goi and Churchill does not explicitly teach each of the one or more tail rotor drive shafts is connected to one or more bearing assemblies, and an intermediate tail rotor gearbox connected to a distal end of the one or more tail rotor drive shafts, wherein the intermediate tail rotor gearbox is connected to a tail rotor gearbox via the tail rotor drive shaft assembly.
Gmirya teaches an aircraft drive system, wherein each of the one or more tail rotor drive shafts (34, 36) is connected to one or more bearing assemblies (40), and an intermediate tail rotor gearbox (80) connected to a distal end of the one or more tail rotor drive shafts, wherein the intermediate tail rotor gearbox (80) is connected to a tail rotor gearbox (82) via the tail rotor drive shaft assembly (FIGS. 1 and 2; ¶ [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the Goi and Churchill combination and further include the bearing assemblies and intermediate tail rotor gearbox, as taught by Gmirya, in order to add flexibility, thus allowing some relative displacement between shaft segments, while still transmitting torque between the shaft segments (see, e.g., Gmirya at ¶ [0026]). 
Regarding independent claim 29, Goi teaches a helicopter (Col. 2, lines 10-14), comprising a fuselage (Col. 2, lines 10-14; claim 1); a main rotor gear assembly (29-34, 23-25, 39) comprising a first input (shaft (72b) extending between (45) and (29); FIGS. 1 and 4; Col. 5, lines 44-46) and a second input (shaft (72a) extending between (46) and (30); FIGS. 1 and 4; Col. 5, lines 44-46) coupled to the fuselage (claim 1); at least a first and second engine (21, 22); a first drive system comprising a first engine reduction gearbox (45) connecting the first engine (21) to the first input of the main rotor gear assembly at a reduced shaft speed (FIGS. 1, 2, and 4; Col. 3, lines 40-47); a second drive system independent from and redundant with the first drive system (FIG. 1), the second drive system comprising a second engine reduction gearbox (46) connecting the second engine (22) to the second input of the main rotor gear assembly at the reduced shaft speed (FIGS. 1, 2, and 4; Col. 3, lines 40-47); a tail rotor drive shaft assembly connected to an output of the main rotor gear assembly, wherein the tail rotor drive shaft assembly comprises one or more tail rotor drive shafts (40, FIG. 1; Col. 3, line 66 to Col. 4, line 2), the tail rotor drive shaft assembly having a proximal and a distal end (FIG. 1); two or more accessory gear assemblies (35, 36), each connected directly to the main rotor gear assembly independently from one another (FIG. 1); two or more accessories (37, 38) comprising two or more cooling fans, or two or more oil pumps, two or more hydraulic power packs, or two or more generators (Col. 3, lines 8-11; Col. 4, lines 2-4), wherein each of the two or more accessories is connected to one of the two or more accessory gear assemblies (FIG. 1), wherein the second accessory gear assembly (36) is independent from and redundant with the first accessory gear assembly (35, FIG. 1).
Goi appears to teach two or more accessories (37, 38) comprising two or more cooling fans, or two or more oil pumps, or two or more hydraulic power packs, or two or more generators (Col. 3, lines 8-11; Col. 4, lines 2-4). Specifically, Goi appears to teach that accessory (37) comprises “a lubricating oil pump, a hydraulic pump, and a cooling fan”; while accessory (38) also comprises “a lubricating oil pump, a hydraulic pump, and a cooling fan” (Col. 4, lines 2-4). For example, Goi reads “In case one of the pair of engines fails to operate, the tail rotor and accessories can be driven by the other of the pair of engines so that it is possible to continue to fly” (Col. 3, lines 7-11). 
In case it is argued, however, that Goi does not explicitly teach this limitation, then it is well settled that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04. In this case, applicant has not shown patentable significance of including two or more of each accessory. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi such that the accessories comprise two or more cooling fans, or two or more oil pumps, or two or more hydraulic power packs, or two or more generators, so that the accessories continue to function in case one of the pair of engines fails to operate (Goi at Col. 3, lines 8-11).
While Goi teaches a main rotor gear assembly (29-34, 23-25, 39), and first and second accessory gear assemblies (35, 36), Goi does not explicitly teach a main rotor gearbox, and first and second accessory gearboxes. Also, Goi does not explicitly teach the first accessory gearbox has a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and the second accessory gearbox has a non-pressurized lubrication system independent from the lubrication system associated with the main rotor gearbox. 
As shown in Churchill, it was well known in the art to include housing around gear assemblies, thus providing gearboxes (FIGS. 1-3; Col. 1, line 1 to Col. 23, line 7). Churchill also teaches to include self-contained and non-pressurized lubrication systems in gearboxes (Col. 1, lines 10-52; FIG. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi by including housing around the main rotor gear assembly and accessory gear assemblies, thus providing a main rotor gearbox and first and second accessory gearboxes, and to include self-contained and non-pressurized lubrication systems in each of the gearboxes, as taught by Churchill, in order to protect the gearing components from debris while properly lubricating them. Churchill teaches that such modification reduces friction of the gearing components without having to rely on pumps, especially since pumps require pressure build up and thus deliver only marginal amounts of lubricant upon start-up (see, e.g., Churchill at Col. 1, lines 10-33). Thus, the combined teachings of Goi and Churchill provides a drive assembly wherein the first accessory gearbox has a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and the second accessory gearbox has a non-pressurized lubrication system independent from the lubrication system associated with the main rotor gearbox. 
The combination of Goi and Churchill does not explicitly teach each of the one or more tail rotor drive shafts is connected to one or more bearing assemblies, and an intermediate tail rotor gearbox connected to a distal end of the one or more tail rotor drive shafts, wherein the intermediate tail rotor gearbox is connected to a tail rotor gearbox via the tail rotor drive shaft assembly.
Gmirya teaches an aircraft drive system, wherein each of the one or more tail rotor drive shafts (34, 36) is connected to one or more bearing assemblies (40), and an intermediate tail rotor gearbox (80) connected to a distal end of the one or more tail rotor drive shafts, wherein the intermediate tail rotor gearbox (80) is connected to a tail rotor gearbox (82) via the tail rotor drive shaft assembly (FIGS. 1 and 2; ¶ [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi and Churchill combination and further include the bearing assemblies and intermediate tail rotor gearbox, as taught by Gmirya, in order to add flexibility, thus allowing some relative displacement between shaft segments, while still transmitting torque between the shaft segments (see, e.g., Gmirya at ¶ [0026]). 
	Regarding claims 2 and 16, the combination of Goi, Churchill, and Gmirya teaches each and every element of claims 1 and 15 as discussed above, and Goi teaches the first and second engine reduction gearboxes each comprise a plurality of gears that reduce a shaft speed from the first and second engines 0% to 30% or more (Col. 2, lines 10-14), but the combination does not explicitly teach reducing the shaft speed from 10,000 or greater revolutions per minute, to about 6,000 or fewer revolutions per minute (rpm). 
	It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of reducing the shaft speed from at least 10,000 rpm to 6,000 or fewer rpm. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi, Churchill, and Gmirya combination such that the first and second engine reduction gearboxes reduce the shaft speed from at least 10,000 rpm to 6,000 or fewer rpm, in order to further reduce the speed of the main rotor. 
Regarding claims 3 and 17, the combination of Goi, Churchill, and Gmirya teaches each and every element of claim 1 as discussed above, and Goi teaches a drive shaft (72) connecting each of the first and second engine reduction gearboxes to the first and second inputs of the main rotor gearbox, respectively (FIGS. 1 and 4; Col. 5, lines 44-46).
	Gmirya teaches to include flexible couplings (40) within a drive shaft (FIG. 2; ¶ [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi, Churchill, and Gmirya combination and include flexible couplings within the drive shafts, as taught by Gmirya, in order to add flexibility, thus allowing some relative displacement between shaft segments, while still transmitting torque between the shaft segments (see, e.g., Gmirya at ¶ [0026]). 
Regarding claims 4 and 18, the combination of Goi, Churchill, and Gmirya teaches where each of the first and second engine reduction gearboxes is configured to be independently lubricated and cooled (Goi at FIG. 1; Churchill at Col. 1, lines 10-52; FIG. 1). 
Regarding claims 5 and 19, the combination of Goi, Churchill, and Gmirya teaches wherein each of the first and second engine reduction gearboxes is configured to be independently decoupled from the main rotor gearbox (Goi at FIG. 1).
Regarding claims 7 and 21, the combination of Goi, Churchill, and Gmirya teaches wherein the main rotor gearbox comprises a low speed overhung planetary gear system (Goi at FIG. 1; Col. 3, lines 40-59; Col. 5, lines 11-59).
Regarding claim 12 and 26, the combination of Goi, Churchill, and Gmirya teaches wherein each of the two or more hydraulic power packs is independent from and redundant with the other hydraulic power packs (Goi at Col. 3, lines 8-11; Col. 4, lines 2-4; FIG. 1).
Regarding claim 13 and 27, the combination of Goi, Churchill, and Gmirya teaches two or more oil cooler blowers, wherein each of the two or more oil cooler blowers is independent from and redundant with the other oil cooler blowers (Goi at Col. 3, lines 8-11; Col. 4, lines 2-4; FIG. 1).
Regarding claim 14 and 28, the combination of Goi, Churchill, and Gmirya teaches wherein each of the two or more generators is independent from and redundant with the other generators (Goi at Col. 3, lines 8-11; Col. 4, lines 2-4; FIG. 1).
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goi in view of Gmirya and Churchill as applied to claims 1 and 15 above, and further in view of U.S. Pat. No. 3,977,812 to Hudgins.
Regarding claims 6 and 20, the combination of Goi, Churchill, and Gmirya teaches each and every element of claims 1 and 15, as discussed above, and it teaches an output shaft (Goi at FIG. 1; Gmirya at FIG. 2), but the combination does not explicitly teach the output shaft includes a tail rotor disc brake and calipers for slowing or stopping the drive system.  
Hudgins teaches an aircraft drive system comprising an output shaft that comprises a tail rotor disc brake and calipers for slowing or stopping the drive system (tail rotor brake 4 and/or disc brake 11; FIG. 2; Col. 3, lines 6-45).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the drive system of the Goi, Churchill, and Gmirya combination such that the output shaft comprises a tail rotor disc brake and calipers, as taught by Hudgins, in order to more effectively control the speed of the tail rotor. 
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goi in view of Gmirya and Churchill as applied to claims 1 and 15 above, and further in view of U.S. Patent No. 3,744,743 to Nay et al. (“Nay”).
Regarding claims 10 and 24, the combination of Goi, Churchill, and Gmirya teaches each and every element of claims 1 and 15 as discussed above, and Goi teaches a cooling fan (Col. 4, lines 1-10), but the combination does not explicitly teach an oil cooler mounted directly to the main rotor gearbox. 
Nay teaches an aircraft drive system, comprising an oil cooler mounted directly to the main rotor gearbox (Col. 3, line 56 to Col. 4, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drive system of the Goi, Churchill, and Gmirya combination and further include an oil cooler mounted directly to the main rotor gearbox, as taught by Nay, in order to provide proper cooling and lubrication of the gears in the main rotor gearbox. 
Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive. As discussed above, the combination of Goi, Churchill, and Gmirya teaches each and every element of claims 1, 15, and 29. 
While Goi teaches a main rotor gear assembly (29-34, 23-25, 39), and first and second accessory gear assemblies (35, 36), Goi does not explicitly teach a main rotor gearbox, and first and second accessory gearboxes. Also, Goi does not explicitly teach the first accessory gearbox has a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and the second accessory gearbox has a non-pressurized lubrication system independent from the lubrication system associated with the main rotor gearbox. 
As shown in Churchill, it was well known in the art to include housing around gear assemblies, thus providing gearboxes (FIGS. 1-3; Col. 1, line 1 to Col. 23, line 7). Churchill also teaches to include self-contained and non-pressurized lubrication systems in gearboxes (Col. 1, lines 10-52; FIG. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi by including housing around the main rotor gear assembly and accessory gear assemblies, thus providing a main rotor gearbox and first and second accessory gearboxes, and to include self-contained and non-pressurized lubrication systems in each of the gearboxes, as taught by Churchill, in order to protect the gearing components from debris while properly lubricating them. Churchill teaches that such modification reduces friction of the gearing components without having to rely on pumps, especially since pumps require pressure build up and thus deliver only marginal amounts of lubricant upon start-up (see, e.g., Churchill at Col. 1, lines 10-33). Thus, the combined teachings of Goi and Churchill provides a drive assembly wherein the first accessory gearbox has a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and the second accessory gearbox has a non-pressurized lubrication system independent from the lubrication system associated with the main rotor gearbox. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644